Citation Nr: 0729084	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  03-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart murmur.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 11, 1976 to July 1976.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2003 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2006, the Board 
remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that there has been a 
previous remand for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
During his May 2007 VA examination, the veteran indicated 
that he was treated and diagnosed with a heart murmur in 
August 1976 by Dr. S., however, such treatment records have 
not been associated with the claims file.  As such treatment 
was within a month of being discharged from service and may 
have some bearing on the veteran's claim, they should be 
secured, if available.  The record is not clear as to whether 
there are additional clinical records from Dr. S. H., only 
echocardiogram results have been associated with the file.  
Any additional records from Dr. S. H. should be associated 
with the claims file.  Also, in an August 2007 informal 
hearing presentation, the veteran's representative indicated 
that records from the veteran's private physician were not 
obtained.

It appears that the veteran was awarded Social Security 
Administration (SSA) disability benefits, however complete 
medical records considered in conjunction with that award 
have not been secured for the record.  Such records may 
contain information pertinent to the veteran's claims, and VA 
is obliged to obtain them. See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

In September 2004, Dr. S. H. opined that the valvular disease 
may or may not be related to military service and opined that 
it is as likely as not related to military service.  However, 
Dr. S. H. did not provide any rationale for this opinion.  On 
the other hand, a VA examiner opined that nothing brought on 
or aggravated the heart murmur in service.  However, the VA 
examiner also indicated that mitral regurgitation was more 
likely than not first found and diagnosed in active military 
and that the etiology of the cardiac murmur as being 
congenital in nature was speculative.  The Board believes 
that an attempt at resolving these conflicting opinions is 
desirable.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment he 
received for a heart murmur since his 
discharge from service.  The RO should 
obtain copies of complete treatment 
records (those not already in the claims 
folder) from all identified sources, 
specifically including any treatment 
records from Dr. S. (in August 1976) and 
Dr. S. H.

2.  The veteran should be asked to contact 
Dr. S. H. and ask him to provide a 
rationale for his September 2004 opinions 
and to provide any additional clinical 
information which he may have in his 
files.  The veteran should be advised that 
he may complete a VA 21-4142, 
Authorization and Consent to Release 
Information, so that VA may attempt to 
obtain such information.  The veteran 
should also be advised of the provisions 
of 38 C.F.R. § 3.158, and advised that his 
claim may be processed under those 
provisions should he fail to cooperate.  

3.  The RO should obtain from SSA complete 
copies of the medical records (those not 
already in the claims folder) considered 
in conjunction with the veteran's award of 
SSA disability benefits.

4.  The case, along with all evidence of 
record, should be forwarded to a VA 
physician with appropriate expertise for 
an opinion as to the following: (a) what 
was the nature of the veteran's heart 
condition, if any, in service, and the 
appropriate diagnosis thereof; (b) what is 
his current heart disability; (c) what is 
the etiology and duration of his current 
heart disability; and (d) what is its 
relationship to anything of service origin 
or aggravation; (e) if the veteran had 
identifiable preexisting heart problems, 
were they altered or in any way, increased 
in or as a result of service, and if so, 
on what can this opinion be reached? The 
opinions should be annotated to the 
evidence of record.

5.  The RO/AMC should arrange for any 
further development suggested by the 
results of the development sought, and 
then readjudicate the claim.  If the claim 
remains denied, the RO/AMC should issue an 
appropriate supplemental statement of the 
case and provide the appellant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  






The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



